Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 16, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.

Claim Amendments
           Applicant's amendment to the claims, filed 02/16/2022, is acknowledged. 
	Claims 4-9, 12-22, and 24 are cancelled.
	Claims 1-2, and 10 are amended.
	Claim 25 is newly added.
	Claims 1-3, 10-11, 23, and 25 are pending.
Claims 1-3, 10-11, 23, and 25 are under examination. 

Election/Restriction Summary
 The following is a summary of the restriction/election requirements presently in effect over the instant application.
Applicant has elected without traverse the invention of Group I, drawn to a method of enriching pancreatic endocrine cells, in the reply filed on 11/16/2020.
Applicant has elected without traverse a monoclonal antibody, as the species of antibody type, during a telephone conversation on 12/02/2020. See page 3 of the Office action mailed 01/26/2021.
Applicant has elected without traverse expression of NK6X.1 and insulin, as the species of gene expression profile of the pancreatic endocrine cells, in the reply filed on 11/16/2020.
Applicant has elected without traverse a ligand associated with a magnetic particle, as the species of ligand type, in the reply filed on 11/16/2020.
See the Requirement for Restriction/Election mailed 08/25/2020.

Priority
	The instant application 15/780,153 was filed on 05/30/2018. This application is a National Stage of International Application No. PCT/IL2016/051274 filed 11/28/2016, claiming priority based on U.S. Provisional Applications 62/260,669, filed 11/30/2015, and 62/366,651, filed 07/26/2016. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 12/29/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Objections
Claim 25 is objected to because of the following informalities:  
	Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See 37 CFR 1.75(i). In this case, the last wherein clause of claim 25 (“wherein said culturing …) should be separated by a line indentation from the step of “selecting”.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 11 contains the following registered trademarks: “FACS” and “MACS”. See U.S. Registration Nos. 1,367,436 and 2,606,497. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the registered trademarks are used to identify/describe cell sorters and, accordingly, the identification/description is indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0122520 A1 to Kelly et al.
This rejection is newly applied.
The Kelly disclosure is directed to purification or enrichment of pancreatic endocrine cells in an in vitro cell population. See paragraph 140; see claim 1. Kelly discloses that the pancreatic endocrine cells are produced at “stage 5” in a differentiation protocol starting from human embryonic stem cells. See paragraph 102; see also paragraphs 141-147. Kelly discloses that the pancreatic endocrine cells express insulin (INS) and NKX6.1. See paragraph 70. 
Kelly expressly discloses the steps of 
exposing the in vitro cell population comprising “stage 5” pancreatic endocrine cells to an antibody that binds to CD49a, and 
performing flow cytometry and selecting cells which bind said antibody that binds to CD49a.
See Example 1 and Table 1 on pages 15-17; see especially paragraphs 147-149. 
Kelly does not expressly disclose that the selected cells which bind said antibody that binds to CD49a are further cultured, as recited in the claims. However, as discussed above, the Kelly disclosure is directed to the purification or enrichment of pancreatic endocrine cells in an in vitro cell population. The “stage 5” pancreatic endocrine cells stained with CD49a antibody were characterized as positive (+), and Kelly expressly teaches that antibodies that resulted in positive staining could be used for positive selection. See paragraphs 148-149 and Table 1. Accordingly, one of ordinary skill in the art, when considering the Kelly disclosure, would have reasonably inferred that CD49a antibody could be used to select and enrich pancreatic endocrine cells for further culturing. See MPEP 2144.01. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Kelly to further comprise a step of culturing the cells which bind to CD49a antibody in order to maintain, or otherwise obtain, a cell population or cell culture enriched for pancreatic endocrine cells.
Kelly discloses that the antibody is a monoclonal antibody. See paragraph 89.
Kelly discloses that the antibody is associated with a magnetic particle. See paragraph 122.
Kelly discloses selecting cells by fluorescence-activated cell sorting. See paragraphs 117 and 148. Kelly further discloses selecting cells by magnetic cell sorting. See paragraphs 121-122.
With respect claim 25, Kelly teaches the steps of
exposing an in vitro cell population comprising pancreatic endocrine cells to an antibody that binds to CD340, and 
performing flow cytometry and selecting cells which do not bind said antibody that binds to CD340.
See Example 4 on pages 20-21; see also claim 1.
Kelly expressly teaches that CD340 is useful for negative selection of pancreatic endocrine cells. See paragraph 161. It is further noted that paragraphs 176-177 disclose that the surface markers can be used either alone or in combination with each other. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Kelly, as discussed above, to further comprise selecting and culturing cells which do not bind CD340 antibody because Kelly expressly teaches that CD340 is useful for negative selection of pancreatic endocrine cells. One of ordinary skill in the art would have been motivated to select and culture cells which do not bind CD340 antibody, in addition to the cells which do bind to CD49a antibody, in order to further enrich for pancreatic endocrine cells in an in vitro cell population.

Remarks on finality of prior Office action
In papers filed 02/16/2022, Applicant provides remarks regarding the finality of the prior Office action mailed 12/29/2021. Said remarks are moot by the filing of the RCE on 02/16/2022. Although recognizing that Applicant’s remarks are a digression from the substantive matters of the instant application, the Examiner reiterates that, as stated in the Interview Summary mailed 11/02/2021, Applicant’s interview agenda, including the proposed amendments therein, was not considered because Applicant had failed to provide said agenda prior to the scheduled interview time. That is, contrary to Applicant’s remarks, the Examiner did not consider the claim amendment prior to filing of the RCE on 11/01/2021. Examiner’s remarks in the interview summary pertained solely to claim amendments as best understood by the oral presentation given by Hadassa Watterman during the interview. Accordingly, there is no discrepancy between Examiner’s remarks in the interview summary and the finality of the prior Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633    

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633